DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 03/16/2021. As directed by the amendment: Claims 1 and 8 have been amended, claims 3 and 13-25 have been cancelled, and claim 28 is new. Thus, claims 1-2, 4-12, and 26-28 are presently pending in the application.
Response to Arguments
Applicant’s amendments have overcome the previous Balson rejection. However, the claims are still rejected under Smoot using the embodiment of Figs.1-2; the driver is interpreted to be the flange (13) and the plunger portion (12) (discussed more below). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot (US 2669230).
Regarding Claim 1, Smoot discloses a delivery device for delivering a substance to a treatment site, the delivery device comprising: a body (tubular body (10); Fig.1) extending from a delivery tip (plug (43)), the body defining a cavity for retaining a pre-assembled cartridge (ampule (38); Fig.5) holding a substance (It is apparent that the plunger portion I2 will strike the follower 40 and cause the latter to be projected through the bore of the ampule 38. Such projection will cause the follower to function as a piston to express the medicament through the bore of cannula 36; column 8, lines 11-16); a driver (flange member (13) and plunger portion (12)) for mechanically discharging the substance from the cartridge to the delivery tip (column 7, lines 2-57), the driver being biased toward the delivery tip to contact the cartridge (the drive (flange (13) and plunger portion (12)) is biased via spring (20) to move and adopt a release motion toward the delivery tip such that the substance is expelled from the cartridge (the ampule releases the substance when being crushed by the release of the driver (12 and 13)); a brake mechanism, the brake mechanism having a braking position (Fig.1) in which a retaining member (pawl projection (23)) of the brake mechanism acts to restrain the release motion of the driver (12 and 13) (the pawl projection (23) raises and hold the driver (12 and 13) in place; Fig.1) and a release position (Fig.2) in which the brake mechanism does not act to restrain the release motion of the driver (the driver (12 and 13) move when the pawl projection (23) move out of engagement with the flange (13)), the brake mechanism being moveable from the braking position (Fig.1) to adopt the release position (Fig.2) and from the release position to adopt the braking position, wherein the retaining member (23) acts frictionally on the driver to restrain the release motion of the driver as the driver moves (the pawl projection (23) grip (frictionally)/ engage the flange (13) when the driver (13 and 12) is being raised upward by the pawl projection (23); Fig.1).
Regarding Claim 2, Smoot discloses the delivery device as defined in claim 1, and further discloses comprising a perforator (cannula (44)) for creating an opening in the cartridge to allow for discharge of the substance from the cartridge to the delivery tip (It will be remembered that the bore of the cannula 44 is in communication with the interior of the ampule due to the fact that the end of the former has pierced the lower wall of the latter; column 7, lines 47-52).
Regarding Claim 4, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the perforator (44) acts by relative movement of the cartridge and the perforator (the cannula (44) pierces the ampule due to the striking action on the ampule (the .
Regarding Claim 5, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the perforator (44) comprises a needle positioned proximal the delivery tip (the cannula (44) extends/mounted along the plug (43); Figs.1-2).
Regarding Claim 6, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the cartridge (38) and perforator (44) are relatively moveable between a sealed configuration (before the plunger portion (12) strikes the ampule (38)) and an active configuration (after the plunger portion (12) strikes the ampule to be projected against the cannula) in which the cartridge is perforated (column 7, lines 52-57).
Regarding Claim 7, Smoot discloses the delivery device as defined in claim 6, and further discloses wherein movement of the cartridge and the perforator into the active configuration is activated by a manual activator (the user manually squeezes and grasps the handle (26) to move it inward to release the engagement between the pawl portion (23) and the flange (13), so the driver (12 and 13) move forward to strike the ampule to be pierced by the cannula (44)) (column 7, lines 2-57).
Regarding Claim 8, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the driver (12 and 13) is adapted to release a consistent flow of the substance (the flow is consistent/ interpreted, since the cannula (44) is hollow as seen in Figs.1-2).
the delivery device as defined in claim 1, and further discloses wherein actuation of an actuator (handle (26)) releases the brake mechanism (column 7, lines 2-57).
Regarding Claim 10, Smoot discloses the delivery device as defined in claim 9, and further discloses wherein release of the brake mechanism allows the driver (12 and 13) to drive motion of a displaceable 3plunger (stem portion (14); Fig.1), the displaceable plunger being configured to move such that the substance is discharged from the cartridge to the delivery tip (Fig.2).
Regarding Claim 11, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the driver (the pawl portion (23) acts on the flange (13); Figs.1-2).
Regarding Claim 12, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the displaceable plunger (the pawl portion (23) acts indirectly on the stem portion (14), since the stem portion (14) moves when the pawl portion (23) moves outward (Fig.2)).
Regarding Claim 27, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein a magnitude of release motion is variable depending on the amount of time the braking mechanism is in the release position (if spring (20) is in the release position (Fig.2) (spring is not compressed), there will be no magnitude of release).
Regarding Claim 28, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the cartridge (the drive (flange (13) and plunger portion (12)) is biased via spring (20) to move forward towards the plug (43) to contact/ crush ampule (38); as seen in Fig.2).
s 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot (US 2669230) (alternate interpretation).
Regarding Claim 1, Smoot discloses a delivery device for delivering a substance to a treatment site, the delivery device comprising: a body (tubular body (10); Fig.1) extending from a delivery tip (plug (43)), the body defining a cavity for retaining a pre-assembled cartridge (ampule (38); Fig.5) holding a substance (It is apparent that the plunger portion I2 will strike the follower 40 and cause the latter to be projected through the bore of the ampule 38. Such projection will cause the follower to function as a piston to express the medicament through the bore of cannula 36; column 8, lines 11-16); a driver (plunger portion (12)) for mechanically discharging the substance from the cartridge to the delivery tip (column 7, lines 2-57), the driver being biased toward the delivery tip to contact the cartridge (the drive (plunger portion (12)) is biased via spring (20) to move forward towards the plug (43) to contact/ crush ampule (38); as seen in Fig.2) and adopt a release motion toward the delivery tip such that the substance is expelled from the cartridge (the ampule releases the substance when being crushed by the release of the plunger portion (12)); a brake mechanism, the brake mechanism having a braking position (Fig.1) in which a retaining member (pawl projection (23)) of the brake mechanism acts to restrain the release motion of the driver (12) (the pawl projection (23) raises and hold the plunger portion (12) in place via flange (13); Fig.1) and a release position (Fig.2) in which the brake mechanism does not act to restrain the release motion of the driver (the plunger portion (12) moves when the pawl projection (23) move out of engagement with the flange (13)), the brake mechanism being moveable from the braking position (Fig.1) to adopt the release position (Fig.2) and from the release position to adopt the braking position, wherein the retaining member (23) acts frictionally on the driver to restrain the release motion of the driver as the driver moves (the pawl projection (23) acts frictionally on the plunger portion (12) (since the plunger portion is being raised upward by the pawl projection (23); Fig.1) to restrain its motion as it moves).
Regarding Claim 26, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the retaining member (23) acts frictionally by solely (solely is interpreted to mean “completely”) engaging a smooth surface of a displaceable plunger (flange (13)) that is driven in motion by the driver (the pawl projection (23) completely engages the smooth surface of the flange (13) as it is being raised upward by the pawl projection (23); Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783